Citation Nr: 1644576	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  12-22 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, other than schizophrenia, claimed as post-traumatic stress disorder (PTSD) due to military sexual trauma.

2.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to July 1982 and from November 1988 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter was previously before the Board in March 2016, when it was remanded for further development.

The Veteran appeared at hearing before the undersigned in September 2015.  A transcript of the hearing is of record.

The Board notes the September 2016 Supplemental Statement of the Case issued pursuant to the Board's prior remand directives indicates the issue of service connection for a bilateral little toe disability remains on appeal; however, this issue was denied by the Board in March 2016.  The Veteran did not appeal that decision, and the denial of service connection for a bilateral little toe disability is final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

An April 2016 rating decision implemented the Board's prior grant of service connection for schizophrenia.  In June 2016, the Veteran submitted a statement disagreeing with the initial rating assigned for schizophrenia.  The Board notes this statement does not constitute a notice of disagreement (NOD) because it was not submitted on the standardized NOD form (VA Form 21-0958).  See 38 C.F.R. § 20.201 (2015); 79 Fed. Reg. 57698 (explaining that the revised regulation requiring a NOD be on a standardized form is effective March 24, 2015).  The Veteran is advised that she must use VA Form 21-0958 if she intends to file a NOD with respect to the initial rating assigned for schizophrenia.  The VA Form 21-0958 must be received by VA within one year of notice of the April 2016 rating decision.

In June 2016, the Veteran filed an application for a total disability rating based on individual unemployability (TDIU).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015).

This decision grants service connection for PTSD; however, there is insufficient evidence of record to make an informed decision regarding the other psychiatric diagnoses of record.  Thus, the issue of service connection for a psychiatric disorder, other than schizophrenia and PTSD, remains on appeal; this issue and the issue of service connection for a right leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has PTSD as a result of an in-service personal assault.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Where a disease is diagnosed after discharge, service connection will be granted when all of the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1133(c); 38 C.F.R. § 3.303(d). 

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-43 (1997); 38 C.F.R. § 3.304(f). 

If PTSD is based on in-service personal assault, evidence from sources other than the claimant's records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, mental health counseling centers, hospitals or physicians; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

Additionally, evidence of behavior changes following the claimed assault may also serve as corroboration.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, several private mental health professionals have diagnosed the Veteran as having PTSD, in addition to her previously service-connected schizophrenia.  These mental health professionals have attributed the PTSD diagnosis to military sexual trauma.  These diagnoses are presumed to be made in accordance with 38 C.F.R. § 4.125 (a); therefore, they are sufficient to support a grant of entitlement to service connection for PTSD.  See Cohen, 10 Vet. App. at 140 (finding that mental health professionals making a PTSD diagnosis "are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis").  Most recently, in July 2016, E.M.T., Ph.D., completed an extensive review of the Veteran's psychiatric history and diagnosed severe, chronic, delayed PTSD, as a result of military sexual trauma.

The Veteran has reported at least two instances of military sexual trauma.  During the September 2015 hearing, the Veteran explained she was sexually assaulted by a recruiter who was responsible for her initial entry into service.  She further explained she was sexually assaulted during her second period of service while stationed in Germany.  Information in the Veteran's service personnel and service treatment records supports the Veteran's reports of military sexual trauma.  The possibility that the Veteran was raped in service is specifically referenced in the Physical Evaluation Board proceedings.

The Board acknowledges July 2012 and June 2016 VA examiners determined the Veteran does not meet the full DSM diagnostic criteria for PTSD.  These opinions are no more or less probative than the opinions of private mental health professionals that are currently of record.  Cf. Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) (rejecting the adoption of a treating physician rule in the context of claims for VA benefits).  Further, a June 2014 VA examiner determined the Veteran does meet the DSM diagnostic criteria for PTSD, after clinical assessment and review of the claims file.

Ultimately, the evidence is in at least relative equipoise as to whether the Veteran has PTSD as a result of military sexual trauma.  Resolving reasonable doubt in her favor, the Board finds entitlement to service connection for PTSD is warranted.



ORDER

Entitlement to service connection for PTSD is granted.


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

In March 2016, the Board remanded this matter for examinations regarding the Veteran's claims for psychiatric and right knee disabilities.  Unfortunately, the Board finds the examination reports obtained by the AOJ are insufficient to make an informed decision on the Veteran's claims.

First, a September 2016 VA examiner determined the Veteran's current right knee arthritis was less likely than not the result of service because there was no evidence a chronic knee condition noted in service treatment records.  The mere absence of contemporaneous medical evidence cannot be the sole basis for determining a claimed disability is not the result of a reported in-service injury.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Further, during the September 2015 hearing, the Veteran testified she was treated for right Achilles tendonitis in service.  There are notations in service treatment records regarding treatment for right Achilles tendonitis.  These records were not addressed by the September 2016, who was asked to provide an opinion as to any right leg disability, not just a right knee disability.  In light of the Veteran's lay assertions regarding knee pain and documented in-service treatment for right Achilles tendonitis, the Board finds a new examination is necessary.

Additionally, if a psychiatric disorder has been diagnosed during the appeal period but is not found currently, the Board is required to obtain a medical opinion that resolves the discrepancies between the two potentially competing medical opinions, to include whether the diagnosis was made in error or the diagnosed condition is in remission.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, a July 2012 VA examiner diagnosed the Veteran as having major depressive disorder.  This diagnosis was not addressed by the most recent VA examiner in June 2016, even though the diagnosis was provided by another VA examiner in the appeal period.  The record also suggests the Veteran may have a substance abuse disorder secondary to her previously service-connected psychiatric disability.  The Board is required to address all theories of entitlement raised either by the claimant or by the evidence, to include secondary service connection for possible substance abuse issues.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); see also El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  As a result, the Board finds further psychiatric examination is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records and associate them with the claims file.

2.  Ask the Veteran to identify any outstanding private treatment records and make reasonable efforts to obtain any such records identified.

3.  Schedule the Veteran for a new VA knee and lower leg examination.

The selected examiner is asked to provide an opinion as to whether the Veteran has a right leg disability (to include the hip, knee and ankle) that is at least as likely as not (a degree of probability of 50 percent or more) the result of disease or injury in service.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  In this regard, the examiner is specifically asked to address the Veteran lay assertions regarding knee pain since service, as well as her testimony regarding right Achilles tendonitis that is confirmed by service treatment records.

The examination report must include a complete rationale for the opinion provided.  

4.  Schedule the Veteran for a new VA psychiatric examination.

The selected examiner must initially be advised service connection for schizophrenia and PTSD has been granted and the sole purpose of the examination is to address other diagnoses that have been provided in the appeal period.  

The examiner is asked to address whether it is at least as likely as not (a degree of probability of 50 percent or more) the Veteran has major depressive disorder as the result of service or secondary to her other service-connected psychiatric disabilities.  If an opinion regarding secondary service connection is necessary, the opinion must address causation and aggravation to be deemed adequate.

If major depressive disorder is not found currently, the examiner must address the diagnosis of major depressive disorder provided by the July 2012 examiner and state whether the prior diagnosis was erroneous or whether the previously diagnosed condition has resolved.

The examiner is also asked to address whether the Veteran has a substance abuse disorder that is at least as likely as not proximately due to, or aggravated by, her service-connected psychiatric disabilities, to include schizophrenia and PTSD, as well as major depressive disorder if found to be related to service or a service-connected disability.

The examiner is advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the nonservice-connected disability prior to aggravation by the service-connected disability.

The examiner is further advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.  

5.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


